449 F.2d 1291
Herman Boyd SMITH, Petitioner-Appellant,v.Dr. George J. BETO, Director, Texas Department ofCorrections, Respondent-Appellee.
No. 71-1645 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Oct. 29, 1971.

Herman B. Smith, pro se.
Crawford C. Martin, Atty. Gen., Roland Daniel Green, III, Austin, Tex., for respondent-appellee.
Before JOHN R. BROWN, Chief Judge, and INGRAHAM and RONEY, Circuit Judges.
PER CURIAM:

Affirmed.1 See Local Rule 21.2


*
 Rule 18, 5 Cir.; See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5 Cir., 1970, 431 F.2d 409


1
 Appellant sought relief on the grounds that (i) his arrest was illegal, (ii) he was subjected to an illegal search and seizure, (iii) he was placed in a line-up without benefit of counsel, (iv) he was not taken before a magistrate following his arrest, (v) he was not served with an indictment as required by State law, (vi) his appointed counsel was ineffective, (vii) his conviction was based on circumstantial evidence, (viii) the complaining witness gave perjured testimony, and (ix) there was a variance between the property taken and the property described in the indictment


2
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966